DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/5/2021, is acknowledged. Claims 1 – 2, 5 – 6, 9, 18 – 19 are amended. Claims 21 – 40 are canceled. Claims 9 – 17 remain withdrawn. Claims 41 – 58 are newly entered. 




Newly submitted claim 49 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 49 requires that the aluminum alloy product comprises a 7xxx series aluminum alloy. In the response submitted 7/7/2020, Applicant elected, without traverse, to pursue the species of 6xxx series aluminum alloys, as required by the Examiner in the species election requirement between 2xxx, 5xxx, 6xxx, and 7xxx series aluminum alloys, mailed 6/26/2020.
49 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claims 1 – 6, 8, 18 – 20, and 41 – 48, and 50 – 58 are thus currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(a) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Objections
Claims 54 – 56 objected to because each claim recites “and [element] as a fourth migrant element”. However, only a first and second migrant element have been previously claimed in each instance. The Examiner respectfully requests Applicant amend each claim to recite “and [element] as a third migrant element” for clarity.
Appropriate correction is required.

Applicant is advised that should claims 8 and 20 be found allowable, claims 48 and 57 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The Examiner notes that the 7/7/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 8, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366998 (“Kamat”; of record).
Regarding claim 1, Kamat teaches an aluminum alloy product ([0004]), comprising: alloying elements including Mg and Si ([0021], L 1-2; [0233], L 1-10). An ordinarily skilled artisan would appreciate that any alloying element could be considered a “migrant element” as claimed in the instant claim. Thus, Kamat teaches Mg as a first migrant element and Si as a second migrant element.
In an example alloy ([0041] – Alloy 6-2), Kamat measures the concentration of alloying elements through the thickness of the strip ([0046]; Fig. 6k). From Fig. 6k, it is clear that the surface concentration of both Mg and Si is slightly higher than the average bulk concentration of each respective element. 
The Examiner has equated the surface concentration of Mg and Si as taught by Kamat to the “subsurface portion” of the aluminum alloy product of the instant claim. That is, the 
Regarding claim 2, Kamat teaches that the aluminum alloy product may also contain both Cu and Zn ([0234], L 1-3). Kamat measures the concentration of alloying elements, including Cu and Zn, through the thickness of alloy strips ([0046]; Fig. 6k & [0043], Fig. 6e). From Figs. 6k and 6e, it is clear that the surface concentration of both Cu and Zn is slightly higher than the average bulk concentration of Cu and Zn in the alloy product. Thus, it would be appreciated by an ordinarily skilled artisan that an enrichment ratio of an additional migrant element (either of Cu or Zn, or both) falls within the claimed range of about 1.0 to about 4.0.
Regarding claim 3, as previously discussed, the Examiner asserts that the surface concentration of alloying elements as taught by Kamat is roughly equivalent to the “subsurface portion” of the aluminum alloy product of the instant claim. That is, the “subsurface portion”, as claimed, exists from a surface of the product to a depth of 2 μm or less. Thus, in effect, it is a surface measurement of the product.
4, as previously discussed, the Examiner asserts that the surface concentration of alloying elements as taught by Kamat is roughly equivalent to the “subsurface portion” of the aluminum alloy product of the instant claim. That is, the “subsurface portion”, as claimed, exists from a surface of the product to a depth of 2 μm or less. Thus, in effect, it is a surface measurement of the product.
Regarding claim 5, upon review of Fig. 6k of Kamat, it is clear that the first enrichment ratio (i.e. the enrichment ratio of Mg) and the second enrichment ratio (i.e. the enrichment ratio of Si) are both almost 1.0, as Mg and Si are only slightly more concentrated in the surface measured against the remaining average bulk concentration of each element. Thus, an ordinarily skilled artisan would appreciate the enrichment ratios of Mg and Si to fall within the claimed range of about 1.0 to 2.0 or less.
Regarding claim 6, upon review of Fig. 6k of Kamat, it is clear that the first enrichment ratio (i.e. the enrichment ratio of Mg) and the second enrichment ratio (i.e. the enrichment ratio of Si) are both almost 1.0, as Mg and Si are only slightly more concentrated in the surface measured against the remaining average bulk concentration of each element. Thus, an ordinarily skilled artisan would appreciate the enrichment ratios of Mg and Si to fall within the claimed range of about 1.0 to 1.5 or less.
Regarding claims 8 and 48, Kamat teaches that the aluminum alloy product is a 6xxx series aluminum alloy (Title).
Regarding claim 41, Kamat teaches that the aluminum alloy product may also contain both Cu and Zn ([0234], L 1-3). Kamat measures the concentration of alloying elements, including Cu and Zn, through the thickness of alloy strips ([0046]; Fig. 6k & [0043], Fig. 6e). From Figs. 6k and 6e, it is clear that the surface concentration of both Cu and Zn is slightly higher than the .

Claims 42 - 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366998 (“Kamat”; of record) in view of US 2019/0037721 (“Curran”; of record).
Regarding claim 42, Kamat teaches that the aluminum alloy product may contain Cr as an additional alloying element ([0237]-[0238]).
Kamat is silent as to an enrichment ratio of Cr when it is present in the aluminum alloy product.
Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), which may contain corrosion resistant alloying elements such as Cr ([0042], L 8). Curran teaches that these alloys are enriched at the surface of the aluminum alloy through an anodizing process ([0033], L 4-11), thereby forming a corrosion resistant region which may extend 1-2 micrometers from the surface of the aluminum alloy substrate ([0034], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Curran into Kamat, and form an enrichment layer at the surface of the aluminum alloy product by anodizing the aluminum alloy product containing Cr as an alloying element. Formation of such a layer improves the corrosion resistance of the aluminum alloy product.
It is noted that Curran does not explicitly teach the ratio by which the surface of the aluminum alloy substrate is enriched relative to the bulk composition of the corrosion resistant element(s). Curran does teach that the concentration of the corrosion resistant element is highly 
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 43, Kamat teaches that the aluminum alloy product may contain Fe as an additional alloying element ([0239]).
Kamat does not explicitly teach an enrichment ratio for Fe which falls within the claimed range of about 4.1 to about 8.0.
Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), which may contain corrosion resistant alloying elements such as Fe ([0042], L 6). Curran teaches that these alloys are enriched at the surface of the aluminum alloy through an anodizing process 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Curran into Kamat, and form an enrichment layer at the surface of the aluminum alloy product by anodizing the aluminum alloy product containing Fe as an alloying element. Formation of such a layer improves the corrosion resistance of the aluminum alloy product.
It is noted that Curran does not explicitly teach the ratio by which the surface of the aluminum alloy substrate is enriched relative to the bulk composition of the corrosion resistant element(s). Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will 
Regarding claim 44, Kamat teaches that the aluminum alloy product may contain Zn as an additional alloying element ([0234], L 1-3).
Kamat does not explicitly teach an enrichment ratio for Zn which falls within the claimed range of about 4.1 to about 8.0.
Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), which may contain corrosion resistant alloying elements such as Zn ([0042], L 8). Curran teaches that these alloys are enriched at the surface of the aluminum alloy through an anodizing process ([0033], L 4-11), thereby forming a corrosion resistant region which may extend 1-2 micrometers from the surface of the aluminum alloy substrate ([0034], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Curran into Kamat, and form an enrichment layer at the surface of the aluminum alloy product by anodizing the aluminum alloy product containing Zn as an alloying element. Formation of such a layer improves the corrosion resistance of the aluminum alloy product.
It is noted that Curran does not explicitly teach the ratio by which the surface of the aluminum alloy substrate is enriched relative to the bulk composition of the corrosion resistant element(s). Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum 
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 45, Kamat teaches that the aluminum alloy product may contain Mn as an additional alloying element ([0237]-[0238]).
Kamat does not explicitly teach an enrichment ratio for Mn which falls within the claimed range of about 4.1 to about 8.0.
Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), which may contain corrosion resistant alloying elements such as Mn ([0042], L 8). Curran teaches that these alloys are enriched at the surface of the aluminum alloy through an anodizing process ([0033], L 4-11), thereby forming a corrosion resistant region which may extend 1-2 micrometers from the surface of the aluminum alloy substrate ([0034], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Curran into Kamat, and form an enrichment layer at the surface of the aluminum alloy product by anodizing the aluminum alloy product containing Mn as an alloying element. Formation of such a layer improves the corrosion resistance of the aluminum alloy product.

Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 46, Kamat teaches that the aluminum alloy product may contain both Cr ([0237]-[0238]) and Fe ([0239]) as additional alloying elements.
Kamat is silent with respect to an enrichment ratio of Cr when it is present in the aluminum alloy product, and does not explicitly teach an enrichment ratio for Fe which falls within the claimed range of about 4.1 to about 8.0.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Curran into Kamat, and form an enrichment layer at the surface of the aluminum alloy product by anodizing the aluminum alloy product containing both Cr and Fe as alloying elements. Formation of such a layer improves the corrosion resistance of the aluminum alloy product.
It is noted that Curran does not explicitly teach the ratio by which the surface of the aluminum alloy substrate is enriched relative to the bulk composition of the corrosion resistant element(s). Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr and Fe as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 47, Kamat teaches that the aluminum alloy product may contain both Cr ([0237]-[0238]) and Zn ([0234], L 1-3) as additional alloying elements.
Kamat is silent with respect to an enrichment ratio of Cr when it is present in the aluminum alloy product, and does not explicitly teach an enrichment ratio for Zn which falls within the claimed range of about 4.1 to about 8.0.
Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), which may contain corrosion resistant alloying elements such as Cr ([0042], L 8) and Zn ([0042], L 8). Curran teaches that these alloys are enriched at the surface of the aluminum alloy through an anodizing process ([0033], L 4-11), thereby forming a corrosion resistant region which may extend 1-2 micrometers from the surface of the aluminum alloy substrate ([0034], L 1-4). Curran also teaches that more than one type of corrosion-resistant element may be used at one time ([0052], L 1-2).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Curran into Kamat, and form an enrichment layer at the surface of the aluminum alloy product by 
It is noted that Curran does not explicitly teach the ratio by which the surface of the aluminum alloy substrate is enriched relative to the bulk composition of the corrosion resistant element(s). Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr and Zn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366998 (“Kamat”; of record) in view of US 2015/0252453 (“Aruga”).
Regarding claim 50, Kamat does not explicitly teach that the subsurface portion of the aluminum alloy product includes Cu dispersoids or particles less than about 10 nm in diameter.
Aruga teaches an aluminum alloy plate or sheet (Title; [0001]). Aruga teaches that the plate contains Cu for the effect of suppressing SS mark formation ([0020]). SS mark, or stretcher strain, is a significant problem in the field of aluminum alloy products, as it reduces the commercial value of forming products due to its impact on appearance of the product ([0004]). Aruga teaches that to effectively suppress SS mark formation, Cu is specifically contained within the aluminum alloy product in the form of particles of nano-scale ([0029], L 7-14; [0030], L 8), having an average particle diameter of 0.5-6.0 nm ([0035], L 3-5). Aruga teaches that by containing Cu particles in this state, the effect of increasing the limit strain amount is enhanced, so that serrations on the stress-strain curve is suppressed, and the parallel band caused by the serrations is suppressed, and consequently formation of the stretcher strain mark is suppressed ([0036], L 6-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Aruga within Kamat, thereby containing Cu within the aluminum alloy product specifically in the form of particles having an average particle size of 0.5-6.0 nm. Such particles have the effect of increasing the limit strain amount, thereby suppressing serrations on the stress-strain curve of the aluminum alloy product, and consequently suppressing formation of stretcher strain mark, SS mark being known in the art to reduce the commercial value of aluminum alloy products.
The Examiner asserts that although modified Kamat does not make the distinction that these Cu nanoparticles are present specifically in the subsurface portion, an ordinarily skilled .

Claims 18 - 20 and 51 – 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0037721 (“Curran”; of record).
Regarding claim 18, Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), comprising: a corrosion resistant element which may be Cr ([0006], L 6-9). The Examiner has drawn these corrosion resistant elements and the “migrant elements” of the instant claim to be equivalents.
Further, Curran teaches that the bulk aluminum alloy has an “enrichment layer” which is defined as the 1-2 micrometer region of the alloy nearest an interface with an anodic film ([0033], L 9-11). The Examiner draws this interface to be the effective surface of the aluminum alloy/aluminum alloy product. The Examiner also draws this “enrichment layer” to be equivalent to the “subsurface portion” of the instant claim, which as claimed, extends from the surface of the claimed aluminum alloy product to a depth of from 0.01 micrometers to 5 micrometers within an interior of the aluminum alloy product. It is noted that the 1-2 micrometer range disclosed by Curran falls within this claimed range of 0.01-5 micrometers. Moreover, Curran discloses that corrosion resistant elements accumulate within this region ([0033], L 4-9) – that is, the concentration of the corrosion resistant element (e.g. chromium) is greater in this region than the concentration of the corrosion resistant element outside this region (i.e. the “bulk concentration”).
Curran does not explicitly teach an enrichment ratio of the Cr present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent 
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 19, Curran teaches that each of Cu ([0042], L 5), Mn ([0042], L 8), and Fe ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio for any of the above-mentioned elements when chosen as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claims 20 and 57, Curran teaches that the aluminum alloy product may be a 6xxx series aluminum alloy ([0045], L 5-6).
Regarding claim 51, Curran teaches that Fe ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Fe present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the 
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 52, Curran teaches that Zn ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Zn present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 53, Curran teaches that Mn ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Mn present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Mn as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will 
Regarding claim 54, Curran teaches that both Fe ([0042], L 8) and Mn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Fe and Mn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe and Mn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
55, Curran teaches that both Fe ([0042], L 8) and Zn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Fe and Zn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe and Zn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
56, Curran teaches that both Zn ([0042], L 8) and Mn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Zn and Mn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn and Mn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0037721 (“Curran”; of record) in view of US 2015/0252453 (“Aruga”).
Regarding claim 58, Curran does not explicitly teach that the subsurface portion of the aluminum alloy product includes Cu dispersoids or particles less than about 10 nm in diameter.
Aruga teaches an aluminum alloy plate or sheet (Title; [0001]). Aruga teaches that the plate contains Cu for the effect of suppressing SS mark formation ([0020]). SS mark, or stretcher strain, is a significant problem in the field of aluminum alloy products, as it reduces the commercial value of forming products due to its impact on appearance of the product ([0004]). Aruga teaches that to effectively suppress SS mark formation, Cu is specifically contained within the aluminum alloy product in the form of particles of nano-scale ([0029], L 7-14; [0030], L 8), having an average particle diameter of 0.5-6.0 nm ([0035], L 3-5). Aruga teaches that by containing Cu particles in this state, the effect of increasing the limit strain amount is enhanced, so that serrations on the stress-strain curve is suppressed, and the parallel band caused by the serrations is suppressed, and consequently formation of the stretcher strain mark is suppressed ([0036], L 6-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Aruga within Curran, thereby containing Cu within the aluminum alloy product specifically in the form of particles having an average particle size of 0.5-6.0 nm. Such particles have the effect of increasing the limit strain amount, thereby suppressing serrations on the stress-strain curve of the aluminum alloy product, and consequently suppressing formation of stretcher strain mark, SS mark being known in the art to reduce the commercial value of aluminum alloy products.
The Examiner asserts that although modified Curran does not make the distinction that these Cu nanoparticles are present specifically in the subsurface portion, an ordinarily skilled 

Response to Arguments
Applicant’s remarks filed 11/5/2021 are acknowledged and have been fully considered. 
With respect to the rejection of claim 18 and its dependent claims under 35 USC 102(a)(2) over the Curran reference, Applicant argues that the amendments to claim 18 distinguish over Curran. Applicant argues that Curran does not disclose an enrichment ratio of Cr of from about 4.1 to about 8.0. Applicant cites [0034] of Curran, which discloses that the interface concentration of corrosion resistant elements can be 1000 times higher than in the bulk.
The Examiner agrees with Applicant that Curran does not explicitly teach an enrichment ratio of Cr. As such, the rejection under 35 USC 102(a)(2) has been withdrawn by the Examiner. However, new grounds of rejection have been presented under 35 USC 103 over Curran, as the Examiner is of the position that each feature of the claimed aluminum alloy product is obvious in view of the prior art. As discussed in the rejection, Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Applicant argues further that the interface region of Curran between the aluminum alloy substrate and an anodic layer is not the surface of the aluminum alloy product, and that the thickness of the anodic layer should be considered when determining what the “subsurface region” of Curran is. The Examiner does not find this argument to be persuasive. As disclosed in the as-filed specification, Applicant discloses that a pretreatment can be applied to the surface of an aluminum alloy product (P 27, L 15-19). Applicant discloses that such pretreatment can include a corrosion inhibitor (P 27, L 16). The Examiner asserts that the generation of an anodic film on a bulk aluminum alloy as taught by Curran is analogous to a corrosion inhibitor which can be applied to the surface of the aluminum alloy product, as it is known in the art that anodization of aluminum improves corrosion resistance. Thus, the Examiner asserts that interpreting the bulk aluminum alloy taught by Curran to be analogous to the aluminum alloy product as claimed, is reasonable in light of the specification.

With respect to the rejection of claim 1 and its dependent claims under 35 USC 103, Applicant has argued that the amendment of claim 1 distinguishes over the applied Hayashi 

Regarding Applicant’s request for rejoinder, it is noted that as claim 1 has not been found to be patentable at this time, claims 9-17 will not be rejoined. Upon a finding that claim 1 is allowable, if claim 9 is amended to contain all limitations of a theoretically allowed claim 1, claims 9-17 may be rejoined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735